Exhibit 10.1

 

SECOND AMENDMENT dated as of February 27, 2009 (this “Amendment”), to the CREDIT
AGREEMENT dated as of August 15, 2008, as heretofore amended (as so amended, the
“Credit Agreement”), among CEPHALON, INC., a Delaware corporation, the LENDERS
party thereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Lenders have agreed to extend credit to the Borrower under the
Credit Agreement on the terms and subject to the conditions set forth therein;
and

 

WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Credit Agreement, and the Lenders whose signatures appear below,
constituting at least the Required Lenders, are willing to amend the Credit
Agreement on the terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 


SECTION 1.  DEFINED TERMS.  CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED
HEREIN (INCLUDING IN THE RECITALS HERETO) HAVE THE MEANINGS ASSIGNED TO THEM IN
THE CREDIT AGREEMENT.


 


SECTION 2.  AMENDMENTS TO THE CREDIT AGREEMENT.  (A) SECTION 1.01 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED TO INSERT THE FOLLOWING DEFINED TERMS IN THE
APPROPRIATE ALPHABETICAL ORDER:


 


“ARANA” MEANS ARANA THERAPEUTICS LIMITED, AN AUSTRALIAN COMPANY LIMITED BY
SHARES.


 


“PERMITTED ARANA ACQUISITION” MEANS THE PURCHASE OR OTHER ACQUISITION BY THE
BORROWER OR ANY SUBSIDIARY LOAN PARTY OF EQUITY INTERESTS IN ARANA IF, AT THE
TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO ANY SUCH PURCHASE OR OTHER
ACQUISITION, (A) NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND (B) THE
BORROWER SHALL BE IN COMPLIANCE WITH THE COVENANTS SET FORTH IN SECTIONS 6.12,
6.13 AND 6.14, IN EACH CASE DETERMINED ON A PRO FORMA BASIS IN A MANNER
CONSISTENT WITH SECTION 1.04(B) SOLELY TO GIVE EFFECT TO THE INCURRENCE OF
INDEBTEDNESS, IF ANY, BY THE BORROWER OR ANY SUBSIDIARY IN CONNECTION WITH SUCH
PURCHASE OR OTHER ACQUISITION.


 


“PERMITTED ARANA DISPOSITION” MEANS ANY SALE, TRANSFER OR OTHER DISPOSITION OF
THE EQUITY INTERESTS IN ARANA ACQUIRED BY THE BORROWER OR ANY SUBSIDIARY LOAN
PARTY IN A PERMITTED ARANA ACQUISITION, PROVIDED THAT ARANA IS


 

--------------------------------------------------------------------------------



 


NOT AT THE TIME THEREOF, AND SHALL NOT HAVE BEEN AT ANY TIME PRIOR TO THE TIME
THEREOF, A SUBSIDIARY.


 


(B)           SECTION 6.04 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(I)            CLAUSE (N) THEREOF IS AMENDED TO REPLACE THE REFERENCE TO
“$30,000,000” THEREIN WITH A REFERENCE TO “$50,000,000”;


 


(II)           THE WORD “AND” IMMEDIATELY BEFORE CLAUSE (W) THEREOF IS DELETED;


 


(III)          THE PERIOD AT THE END OF CLAUSE (W) THEREOF IS REPLACED WITH “;
AND”; AND


 


(IV)          THE FOLLOWING NEW CLAUSE IS INSERTED AT THE END THEREOF:


 


“(X)         ANY PERMITTED ARANA ACQUISITION.”


 


(C)  SECTION 6.05 OF THE CREDIT AGREEMENT IS HEREBY AMENDED TO (I) DELETE THE
WORD “AND” IMMEDIATELY BEFORE CLAUSE (E) OF SUCH SECTION, (II) REPLACE THE
PERIOD AT THE END OF CLAUSE (E) OF SUCH SECTION WITH “; AND” AND (III) INSERT AT
THE END OF SUCH SECTION THE FOLLOWING NEW CLAUSE:


 


“(F)          ANY PERMITTED ARANA DISPOSITION.”


 


SECTION 3.  REPRESENTATIONS AND WARRANTIES.  THE BORROWER HEREBY REPRESENTS AND
WARRANTS TO THE ADMINISTRATIVE AGENT AND TO EACH OF THE LENDERS, AS OF THE
AMENDMENT EFFECTIVE DATE (AS DEFINED BELOW), THAT:


 


(A)  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF THIS AMENDMENT
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER ORGANIZATIONAL
AND, IF REQUIRED, STOCKHOLDER OR OTHER EQUITYHOLDER ACTION.  THIS AMENDMENT HAS
BEEN DULY EXECUTED AND DELIVERED BY THE BORROWER AND THIS AMENDMENT AND THE
CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT, CONSTITUTES LEGAL, VALID AND
BINDING OBLIGATIONS OF THE BORROWER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH
ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM AND OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO GENERAL
PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY
OR AT LAW.


 


(B)  THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND THE SUBSIDIARY LOAN
PARTIES SET FORTH IN THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE AMENDMENT EFFECTIVE DATE,
EXCEPT IN THE CASE OF ANY SUCH REPRESENTATION OR WARRANTY THAT EXPRESSLY RELATES
TO AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY IS TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH EARLIER DATE.


 


(C)  ON AND AS OF THE AMENDMENT EFFECTIVE DATE, AFTER GIVING EFFECT TO THIS
AMENDMENT, NO DEFAULT HAS OCCURRED AND IS CONTINUING.

 

2

--------------------------------------------------------------------------------



 


SECTION 4.  EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME EFFECTIVE, AS OF THE
DATE FIRST ABOVE WRITTEN, ON THE DATE (THE “AMENDMENT EFFECTIVE DATE”) ON WHICH
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED DULY EXECUTED COUNTERPARTS HEREOF
THAT, WHEN TAKEN TOGETHER, BEAR THE AUTHORIZED SIGNATURES OF THE BORROWER AND
LENDERS CONSTITUTING AT LEAST THE REQUIRED LENDERS, PROVIDED THAT THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE AND
PAYABLE TO IT OR ANY OF ITS AFFILIATES ON OR PRIOR TO THE AMENDMENT EFFECTIVE
DATE, INCLUDING REIMBURSEMENT OF ALL REASONABLE AND DOCUMENTED OUT-OF-POCKET
EXPENSES (INCLUDING FEES, CHARGES AND DISBURSEMENTS OF COUNSEL) REQUIRED TO BE
REIMBURSED BY THE BORROWER UNDER THE CREDIT AGREEMENT.


 


SECTION 5.  EFFECT OF AMENDMENT.  (A)  EXCEPT AS EXPRESSLY SET FORTH HEREIN,
THIS AMENDMENT SHALL NOT BY IMPLICATION OR OTHERWISE LIMIT, IMPAIR, CONSTITUTE A
WAIVER OF OR OTHERWISE AFFECT THE RIGHTS AND REMEDIES OF THE LENDERS OR THE
ADMINISTRATIVE AGENT UNDER THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND
SHALL NOT ALTER, MODIFY, AMEND OR IN ANY WAY AFFECT ANY OF THE TERMS,
CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT, ALL OF WHICH ARE RATIFIED AND AFFIRMED IN
ALL RESPECTS AND SHALL CONTINUE IN FULL FORCE AND EFFECT.  NOTHING HEREIN SHALL
BE DEEMED TO ENTITLE ANY LOAN PARTY TO A CONSENT TO, OR A WAIVER, AMENDMENT,
MODIFICATION OR OTHER CHANGE OF, ANY OF THE TERMS, CONDITIONS, OBLIGATIONS,
COVENANTS OR AGREEMENTS CONTAINED IN THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN SIMILAR OR DIFFERENT CIRCUMSTANCES.


 


(B)           ON AND AFTER THE AMENDMENT EFFECTIVE DATE, EACH REFERENCE IN THE
CREDIT AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREOF”, “HEREIN”, OR WORDS
OF LIKE IMPORT, AND EACH REFERENCE TO THE CREDIT AGREEMENT IN ANY OTHER LOAN
DOCUMENT SHALL BE DEEMED TO BE A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED
HEREBY.  THIS AMENDMENT SHALL CONSTITUTE A “LOAN DOCUMENT” FOR ALL PURPOSES OF
THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


SECTION 6.  APPLICABLE LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 7.  COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN COUNTERPARTS (AND
BY DIFFERENT PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL BUT ALL OF WHICH, WHEN TAKEN TOGETHER, SHALL CONSTITUTE A
SINGLE CONTRACT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF
THIS AMENDMENT BY FACSIMILE OR OTHER ELECTRONIC IMAGING SHALL BE AS EFFECTIVE AS
DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AMENDMENT.


 


SECTION 8.  SEVERABILITY.  ANY PROVISION OF THIS AMENDMENT HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY
WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER JURISDICTION.

 

3

--------------------------------------------------------------------------------



 


SECTION 9.  HEADINGS.  THE SECTION HEADINGS USED HEREIN ARE FOR CONVENIENCE OF
REFERENCE ONLY, ARE NOT PART OF THIS AMENDMENT AND SHALL NOT AFFECT THE
CONSTRUCTION OF, OR BE TAKEN INTO CONSIDERATION IN INTERPRETING, THIS AMENDMENT.


 


SECTION 10.  FEES AND EXPENSES.  WITHOUT LIMITING THE BORROWER’S OBLIGATIONS
UNDER SECTION 9.03 OF THE CREDIT AGREEMENT, THE BORROWER AGREES TO REIMBURSE THE
ADMINISTRATIVE AGENT FOR ITS REASONABLE AND DOCUMENTED OUT-OF-POCKET EXPENSES IN
CONNECTION WITH THIS AMENDMENT, INCLUDING THE REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF CRAVATH, SWAINE & MOORE LLP, COUNSEL FOR THE ADMINISTRATIVE
AGENT.  THE BORROWER AGREES TO PAY ON THE AMENDMENT EFFECTIVE DATE TO THE
ADMINISTRATIVE AGENT, (A) FOR THE ACCOUNT OF EACH LENDER THAT EXECUTES AND
DELIVERS A COPY OF THIS AMENDMENT TO THE ADMINISTRATIVE AGENT (OR ITS COUNSEL)
ON OR PRIOR TO THE TIME SPECIFIED BY THE ADMINISTRATIVE AGENT, AN AMENDMENT FEE
IN AN AMOUNT EQUAL TO 0.10% OF THE AGGREGATE PRINCIPAL AMOUNT OF THE COMMITMENTS
OF SUCH LENDER OUTSTANDING ON THE AMENDMENT EFFECTIVE DATE AND (B) FOR THE
ACCOUNT OF EACH OTHER LENDER, AN AMENDMENT FEE IN AN AMOUNT EQUAL TO 0.05% OF
THE AGGREGATE PRINCIPAL AMOUNT OF THE COMMITMENTS OF SUCH LENDER OUTSTANDING ON
THE AMENDMENT EFFECTIVE DATE.  ALL FEES SHALL BE PAYABLE IN IMMEDIATELY
AVAILABLE FUNDS AND SHALL NOT BE REFUNDABLE.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

 

CEPHALON, INC.,

 

 

    by

 

 

/s/ Wilco Groenhuysen

 

 

Name: Wilco Groenhuysen

 

 

Title: Sr. VP, Worldwide Finance

 

 

 

 

JPMORGAN CHASE BANK, N.A., individually
and as Administrative Agent,

 

 

    by

 

 

/s/ James A. Knight

 

 

Name:  James A. Knight

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A.:

 

 

 

by

 

 

/s/ Kevin R. Wagley

 

 

Name: Kevin R. Wagley

 

 

Title: Senior Vice President

 

 

DEUTSCHE BANK AG NEW YORK BRANCH:

 

 

 

by

 

 

/s/ Heidi Sandquist

 

 

Name: Heidi Sandquist

 

 

Title: Director

 

 

 

 

 

 

By

 

 

/s/ Douglas J. Weir

 

 

Name: Douglas J. Weir

 

 

Title: Director

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION:

 

 

 

by

 

 

/s/ Harry E. Ellis

 

 

Name: Harry E. Ellis

 

 

Title: Senior Vice President

 

 

 

 

 

 

BARCLAYS BANK PLC

 

 

 

by

 

 

/s/ Alicia Borys

 

 

Name: Alicia Borys

 

 

Title: Assistant Vice President

 

 

 

 

 

 

CITIZENS BANK OF PENNSYLVANIA

 

 

 

by

 

 

/s/ Jonathan H. Sprogell

 

 

Name: Jonathan H. Sprogell

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

U.S. BANK, NATIONAL ASSOCIATION

 

 

 

by

 

 

/s/ Christopher T. Kordes

 

 

Name: Christopher T. Kordes

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

CEPHALON, INC.

Effectiveness Memorandum for the

Second Amendment to the Credit Agreement

 

March 2, 2009

 

We refer you to the Second Amendment dated as of February 27, 2009 (the “Second
Amendment”), to the Credit Agreement dated as of August 15, 2008, as heretofore
amended (the “Credit Agreement”), among Cephalon, Inc., the lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent. The Second
Amendment has received the consent of Lenders constituting at least the Required
Lenders under the Credit Agreement. The Amendment Effective Date under the
Second Amendment is March 2, 2009.

 

--------------------------------------------------------------------------------